DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, on which claims 1-11, 19, and 20 are readable in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that the species share common features and that common classifications may be searched.  This is not found persuasive because despite having some related features, the species also have separate and distinct features and overall structures. For example, different searches would be required to uncover and determine whether a reference shows an enclosed structure configured to fix the specific arrangement of the direct light source arrays as covered by Species I, as opposed to the different structure of the Species II using a different source based on a path change member without the fixing structure. Therefore, examining each of the species would require a comprehensive and differently focused search and different keywords and analysis of uncovered art. The requirement is still deemed proper and is therefore made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a pattern of the pattern mask.” Claim 1 from which claim 2 depends also recites “a pattern mask comprising a pattern.” It is ambiguous whether the same or different “pattern” is intended. For the purpose of this Office Action it is assumed that the same “pattern” is intended. Claim 3 is rejected due to dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160291200A1 (Bakin) in view of US20190154877A1 (Capasso).
1. Bakin discloses A projector (Title, Abstract) comprising:
a light source configured to emit laser light (Fig. 2: light emitter 30; ¶24);
a substrate apart from the light source (Fig. 2: 34, fig. 4: spacer substrate 46; ¶26);
a pattern mask comprising a pattern on a first surface of the substrate, the first surface facing the light source (Fig. 4: 44, 50, Fig. 5A; ¶26-28); and
while Bakin not making explicit, Bakin in view of Capasso teaches

It would have been obvious to one of ordinary skill in the art to modify Bakin to add the meta-lens as taught by Capasso to the second side of the substrate of Bakin because as taught by Capasso in ¶3-7 “Sub-wavelength resolution imaging techniques allow images to be taken with a resolution that transcends the light wavelength limitation.  … allow the miniaturization of the planar lenses … provide large magnifications … achieve highly symmetric focal spots … allow a single-step lithography process” Therefore by adding the meta lens to the second side of the substrate of Bakin, instead of the projection lens of Bakin, the magnification or focal aspect of the projector may be enhanced and the size of the device may be reduced.
2. Bakin in view of Capasso teaches The projector of claim 1, wherein the pattern mask comprises a first portion which is a region where laser light is absorbed or reflected (Bakin Fig. 4, 5A: surface 44; ¶27-28) and a second portion which is a region where laser light is transmitted (Bakin Fig. 4, 5A: apertures 50; ¶27-28), and
a pattern of the pattern mask is an image pattern formed by the second portion (Bakin Fig. 4; ¶25-28), and the image pattern is regularly or randomly arranged so as to form a structured light pattern (Bakin Fig. 4; ¶25-28).
3. Bakin in view of Capasso teaches The projector of claim 2, wherein the plurality of first nanostructures receive the structured light pattern and focus the structured light pattern on a 
It would have been obvious to one of ordinary skill in the art to modify Bakin to add the meta-lens as taught by Capasso to the second side of the substrate of Bakin because by doing so, in place of the projection lens of Bakin, the magnification or focal aspect of the projector may be enhanced and the size of the device may be reduced as also motivated by Capasso in ¶3-7.
4. Bakin in view of Capasso teaches The projector of claim 1, wherein the pattern mask is configured to contact the substrate (Bakin Fig. 4; ¶25-28).
5. Bakin in view of Capasso teaches The projector of claim 1, wherein the pattern mask comprises a metal, a black matrix, or a polymer (Bakin ¶7).
6. Bakin in view of Capasso teaches The projector of claim 1, wherein the light source is a surface light-emitting device configured to directly emit light with respect to the pattern mask (Bakin ¶10, 22-25).
7. Bakin in view of Capasso teaches The projector of claim 6, wherein the light source is a surface light-emitting diode (Bakin ¶10, 22-25, it is noted that as evidenced by the teaching reference entitled “Vertical-cavity surface-emitting laser” vertical-cavity surface-emitting laser, or VCSEL is a type of semiconductor laser diode).
8. Bakin in view of Capasso teaches The projector of claim 1, wherein the plurality of first nanostructures comprise a material having a refractive index greater than that of a peripheral material (Capasso ¶17, 151, 213, 231).
It would have been obvious to one of ordinary skill in the art to modify Bakin to add the meta-lens as taught by Capasso to the second side of the substrate of Bakin because by doing so, 
9. Bakin in view of Capasso teaches The projector of claim 1, further comprising a housing configured to fix the light source and the substrate, wherein the projector is an integrated module (Bakin ¶21).
10. Bakin in view of Capasso teaches The projector of claim 1, wherein the plurality of first nanostructures have a pitch less than a half of a wavelength of light emitted from the light source (Capasso ¶229).
It would have been obvious to one of ordinary skill in the art to modify Bakin to add the meta-lens as taught by Capasso to the second side of the substrate of Bakin because by doing so, in place of the projection lens of Bakin, the magnification or focal aspect of the projector may be enhanced and the size of the device may be reduced as also motivated by Capasso in ¶3-7. Further, absent any unexpected results, a change in size is recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the pitch for the nanostructures that are half a wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215. Therefore selecting nanostructure pitch value is obvious to one of ordinary skill in the art and involves only routine skill in the art.

It would have been obvious to one of ordinary skill in the art to modify Bakin to add the meta-lens as taught by Capasso to the second side of the substrate of Bakin because by doing so, in place of the projection lens of Bakin, the magnification or focal aspect of the projector may be enhanced and the size of the device may be reduced as also motivated by Capasso in ¶3-7. Further, in combining the meta-lens of Capasso with the teachings of Bakin the substrate layers may be stacked because doing so is a well-known manufacturing process as further evidenced by the teaching reference US20130113927A1 in Figs. 1, 4 or 63-65, 75, 97 or US20190064532A1 in ¶58-59, 235-236.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160291200A1 (Bakin) in view of US20190154877A1 (Capasso) further in view of US20190064532A1 (Riley).
19. While Bakin not making explicit, Bakin in view of Capasso further in view of Riley teaches The projector of claim 1, further comprising a protective layer on the second surface of the substrate to cover the meta-lens (Riley Figs. 1G, 2A: 24, ¶209, 212, 222).
It would have been obvious to one of ordinary skill in the art to modify Bakin in view of Capasso to add the protective layer as taught by Riley because doing so is well-known to protect the nano structures against damage and is using a known method of providing protection layer to improve a similar device (meta lens).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160291200A1 (Bakin) in view of US20190154877A1 (Capasso) further in view of US 20190204615 A1 (Cho).
20. Bakin in view of Capasso teaches A depth recognition apparatus comprising (Bakin Fig. 1; ¶21):
the projector of claim 1 configured to irradiate structured light to an object (Bakin ¶20);
a sensor configured to receive the structured light reflected by the object (Bakin Fig. 1: sensor 22; ¶20-21); and
while Bakin does not explicitly state, Bakin in view of Cho teaches
a computation unit configured to compute a depth location of the object by comparing the structured light irradiated from the projector with the structured light received by the sensor (Cho ¶151).
It would have been obvious to one of ordinary skill in the art to modify Bakin to include the pattern comparison as taught by Cho because doing so is substitution of the known depth detection as taught in Bakin ¶3, 20-22, 24, 27 with the known depth detection method in a similar prior art that uses pattern comparison of the source and reflection beam as taught by Cho ¶151.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims of the instant application
Similar claims of application 15/979,277
1, 20
1
2
11
3
12
4
13
5
14
6
15
8
16
9
17


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been issues as a patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180343438 A1 teaches a controller 180 that extracts depth information of the image received through the camera 121 by comparing a preset pattern in which a plurality of light emitting devices emit light to the subject (or a preset pattern in which the plurality of light emitting devices are disposed) and a pattern formed by reflected and returned light (or optical 
US9939129B2 teaches a metalens on stacked substrates as shown in fig. 3A:

    PNG
    media_image1.png
    205
    668
    media_image1.png
    Greyscale

US10753735B2 teaches a laser source for use in a structured light projector includes a substrate, one or more first VCSELs on the substrate, and one or more second VCSELs on the substrate. The one or more first VCSELs each have a first aperture width and each separately extend above a surface of the substrate. The one or more second VCSELs each have a second aperture width different from the first aperture width, and each separately extend above a surface of the substrate. Using an array of VCSELs with different aperture widths provides emitted radiation having different wavelengths, thus providing different speckle patterns. When the different speckle patterns are averaged upon being received at the detector, speckle noise is reduced. The VCSEL can also include a plurality of subwavelength structures to steer the light output. Such subwavelength structures can also be used on the surface of other VCSELs, including standard VCSELs.
US20090116107A1 teaches 

    PNG
    media_image2.png
    451
    670
    media_image2.png
    Greyscale

US20180157058A1 teaches the optical lenses that use subwavelength structures to perform an optical function, the applications of such lenses.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645